DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1, Claims 1-7 in the reply filed on 03/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/28/2022.
The restriction is made FINAL. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-4, 6 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the claim recites “high molecular polymer material.” This limitation is indefinite as “high molecular” is a term of degree and could vary to one with ordinary skill in the art. The Specification does not provide further guidance on what could be considered “high molecular.” Therefore, one with ordinary skill in the art would be unsure the metes and bounds of the claims, which renders this claim indefinite.
Claims 3, 4, 6 and 7 are also rejected, due to their dependency on Claim 2.
For purposes of examination, “high molecular” is any numerical range. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Haque (US 20060141884A1) in view of Lin et al. (US 2020/0048829A1).
Regarding Claim 1, Haque teaches a sound absorbing composite for use as a vehicle interior part (Paragraph 0002, 0053). Haque teaches the part include a substrate (Fig. 6, Item 350), a first outer layer (Fig. 6, Item 310), an upper reinforcement layer (Fig. 6, Item 295), a lower reinforcement layer (Fig 6., Item 295), and a lower fabric layer (Fig. 6, Item 310). 

    PNG
    media_image1.png
    174
    369
    media_image1.png
    Greyscale

Haque teaches a first surface of the substrate is bonded to the first surface of the upper reinforcement layer and a second surface of the substrate is bonded to the first surface of the lower reinforcement layer. (Fig. 6). Haque teaches a second surface of the upper reinforcement layer is bonded to the first surface of the outer layer. (Fig. 6). Haque teaches a second surface of the lower reinforcement layer is bonded to the bottom fabric layer. (Fig.6). Haque teaches the upper and lower reinforcement layers are made of glass fiber mat. (Paragraph 0010). 
Haque teaches additional layers of fabric or foam such as cloth, vinyl, leather or wall paper, may be applied to the composite, on the bottom fabric layer or the first outer layer. (Paragraph 0010, 0055, 0059). Therefore, Haque teaches a second outer layer can be applied to the first outer layer.
Haque does not specifically teach the second outer layer is a knitted fabric, a chamois fabric, needled mat, flock mat or loop-pile mat.
Lin teaches an artificial leather comprising knitted fabrics. (Abstract; Paragraph 0024). Lin teaches this leather provides the advantage of being more environmentally friendly and easier to produce. (Paragraph 0002). Thus, it would have been obvious to one with ordinary skill in the art to use the knitted fabric synthetic leather of Lin as the leather Haque to yield a more environmentally friendly and easier to manufacture product. 
Regarding Claim 2, Haque teaches the substrate is polyurethane foam, a polymer with a molecular weight with an opening structure. (Paragraph 0011).
Regarding Claim 7, Lin teaches the leather, the second outer layer of Haque, can operate as a synthetic leather layer with a thickness of 1.1 mm and had a basis weight of 463 gsm. (Paragraph 0064). Thus, it would have been obvious to one with ordinary skill in the art to use the suitable leather of Lin in Haque.

Claims 3 and 6 are rejected under 35 U.S.C. 103 for being unpatentable over Haque and Lin as applied in Claim 2, in further view of Steinke et al. (US 4,996,090). 
Regarding Claim 3, Haque and Lin do not specifically teach the substrate comprises two layers of core materials and a middle reinforcement layer, where the two layers of the core materials are each bonded to the middle reinforcement layer through a glue layer, and the middle reinforcement layer is made of glass fiber mat or filament.
Steinke teaches a door panel, interior part of a vehicle (Title, Abstract), where the core is two layers of foam bonded to a fiber glass filament reinforcement layer through glue. (Claim 1 of Steinke; Column 3, Lines 25-35). Steinke teaches having this glass layer between the foam layers improves the strength and dimensional stability of the part. (Column 2, Lines 34-39). Therefore, it would have been obvious to use a foam/glass/foam layer bonded with glue as taught by Steinke as the core layer in Haque in order to have a panel that is more stable and stronger. 
Regarding Claim 6, Haque teaches the upper and lower reinforcement layer are each a single glass fiber layer (Fig. 6). Steinke teaches the middle reinforcement layer is a single glass fiber layer. (Column 3, Lines 25-35). 

Claim 4 is rejected under 35 U.S.C. 103 for being unpatentable over Haque and Lin as applied in Claim 2, in further view of Gehani (US 2012/0052283 A1) and Silva et al. (US 2015/0111453 A1). 
Regarding Claim 4, Haque teaches the substrate is a PU foam material, as discussed above. Haque does not teach the thickness or the basis weight of the core material.
Gehani teaches a foam and glass fiber laminate for use In trim. (Paragraph 0005). Gehani teaches the foam suitable as the core layer can have a thickness of 2 to 20 mm (Paragraph 0062) and a density of 0.5 to 30 lb/ft3. (Paragraph 0061). This overlaps the claimed range of 2 to 10 mm of thickness and overlaps the claimed range of basis weight. Silva teaches the density and thickness of the foam in a headliner adjusts the sound adsorption of these trim composites. (Paragraph 0015). Therefore, it would have been obvious to one with ordinary skill in the art to optimize the thickness and basis weights from the ranges taught by Gehani to reach a desirable acoustic absorption as taught by Silva for the composite of Haque to reach an acceptable thickness and basis weight, as Gehani teaches suitable ranges and Silva teaches optimization of thickness and density and therefore basis weight is well within the skill of one with ordinary skill in the art.

Claim 5 is rejected under 35 U.S.C. 103 for being unpatentable over Haque and Lin as applied in Claim 1, in further view of Balthes et al. (US 2004/0097159).
Regarding Claim 5, Haque does not specifically teach the glass fiber layers of the upper and lower reinforcement layers comprise two layers.
Balthes teaches a headliner and trim (Abstract; Paragraph 0003), where outer reinforcement layers comprises a double layer of glass fiber on each side of the core. (Fig. 3; Paragraph 0035). Balthes teaches this offers further strength to the laminate. (Paragraph 0035). Thus, as Balthes teaches adding in additional layers of glass fiber to Haque creates a strong laminate, it would have been obvious to add additional glass fiber layers into the article of Haque. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Zhang/Primary Examiner, Art Unit 1781